Name: Commission Regulation (EEC) No 1800/88 of 27 June 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/26 Official Journal of the European Communities 28 . 6. 88 COMMISSION REGULATION (EEC) No 1800/88 of 27 June 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 111 5/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3917/87 (3), as last amended by Regulation (EEC) No 1430/88 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3917/87 to the quota Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16. 7. 1980, p. 1 . (2) OJ No L 110, 25. 4. 1988, p. 36. 0 OJ No L 369, 29 . 12. 1987, p. 8 . 0 OJ No L 131 , 27. 5 . 1988 , p. 33. 28. 6. 88 Official Journal of the European Communities No L 160/27 ANNEX . to the Commission Regulation of 27 June 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 27 from 4 to 10 July 1988 week No 28 from 11 to 17 July 1988 Week No 29 from 18 to 24 July 1988 week No 30 from 25 to 31 July 1988 0104 10 0104 20 0204 10 0204 21 0204 22 0204 22 0204 22 0204 22 0204 23 0204 50 0204 50 0204 50 0204 50 0204 50 0204 50 0210 90 0210 90 90 -(') 90 (') 00 ( 2) 00 0 10 0 30 0 50 0 90 0 00 0 11 (2 ) 13 0 15 0 19 0 31 (2) 39 0 11 (3 ) 19 0 101,205 101,205 215,330 215,330 150,731 236,863 279,929 279,929 391,901 215,330 150,731 236,863 279,929 279,929 391,901 279,929 391,901 96,759 96,759 205,870 205,870 144,109 226,457 267,631 267,631 374,683 205,870 144,109 226,457 267,631 267,631 374,683 267,631 374,683 94,931 94,931 201,980 201,980 141,386 222,178 262,574 262,574 367,604 201,980 141,386 222,178 262,574 262,574 367,604 262,574 367,604 94,042 94,042 200,090 200,090 140,063 220,099 260,117 260,117 364,164 200,090 140,063 220,099 260,117 260,117 364,164 260,117 364,164 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82 (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.